IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NO. WR-79,795-01


EX PARTE CHARONE WYNN, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 1012112-A IN THE 178TH DISTRICT COURT

FROM HARRIS COUNTY



Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated
robbery and sentenced to life imprisonment.  The First Court of Appeals affirmed his conviction.
Wynn v. State, No. 01-05-00767-CR (Tex. App. - Houston [1st Dist.] November 9, 2006).  
	Applicant contends that his appellate counsel rendered ineffective assistance because counsel
failed to timely notify Applicant that his conviction had been affirmed.  Appellate counsel filed an
affidavit with the trial court.  Based on that affidavit, the trial court has entered findings of fact and
conclusions of law that appellate counsel failed to timely notify Applicant that his conviction had
been affirmed.  The trial court recommends that relief be granted.  Ex parte Wilson, 956 S.W.2d 25 
(Tex. Crim. App. 1997).  
	We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition
for discretionary review of the judgment of the First Court of Appeals in Cause No. 01-05-00767-CR
that affirmed his conviction in Cause No. 1012112 from the 178th District Court of Harris County. 
Applicant shall file his petition for discretionary review with this Court within 30 days of the date
on which this Court's mandate issues.

Delivered: July 24, 2013
Do not publish